DETAILED ACTION
This office action is in response to remarks filed on 09/14/2022. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. US 20150303839 A1 (hereinafter “Ueno”).
Regarding Claim 1, Ueno teaches a threshold detection system  ([0001] The present invention relates to a motor drive with an overcurrent protective system that detects an overcurrent through a bus) configured to monitor a location for overcurrent ([0013], Therefore it is an object of the present invention to provide a motor drive with an overcurrent protective system, which detects an overcurrent through a bus, and is capable of controlling an abnormal detection situation even if it is normal), wherein the system is configured to generate a pulse width modulated signal with a duty cycle that is proportional to current through the DC link ([0072], When restarting driving the motor 1 with a small duty ratio command value after the end of the short-circuit braking, the average value of the bus current at the power supply restart is proportional to the duty ratio; [0084] At the start, since the real rotational direction of the rotor agrees with the driving direction by the PWM control, the duty ratio limiter 17 does not limit the duty ratio command value. In contrast, when the feedback controller 15 of the micro 13 carries out reversal control of the rotor, the duty ratio takes a negative value and the rotational speed of the rotor takes a positive value at the beginning of the reversal, and thus the driving direction of the PWM control differs from the rotational direction of the rotor. Accordingly, the duty ratio limiter 17 compares the rotational speed of the rotor calculated by the rotor speed calculator 16 with the speed threshold ωb′, and limits the duty ratio command value=−1 at the reversal, which is supplied from the feedback controller 15, to 0 until the time at which the rotational speed is reduced to the speed threshold ωb′ or less, thereby limiting the current flowing through the bus within the bus current tolerance), wherein the system is configured to determine whether the duty cycle exceeds a selected threshold ([0094], When the duty ratio command value input from the feedback controller 15 exceeds the duty ratio upper-lower limits corresponding to the rotational speed of the rotor input from the rotor speed calculator 16, the duty ratio limiter 17 limits the duty ratio command value to the duty ratio upper-lower limits and supplies it to the gate driver 14).
Regarding Claim 18, Ueno teaches a method for monitoring a DC link for overcurrent ([0001] The present invention relates to a motor drive with an overcurrent protective system that detects an overcurrent through a bus), comprising: 
selecting a current threshold that is indicative of an overcurrent condition ([0036], The overcurrent detector 12 converts the bus current detection value to the absolute value, and if the bus current absolute value exceeds a preset current cutoff threshold, it supplies a gate driver 14 with an open signal for turning off all the switching elements 5-10); 
generating a pulse width modulated signal with a duty cycle that is proportional to current through the DC link ([0072], When restarting driving the motor 1 with a small duty ratio command value after the end of the short-circuit braking, the average value of the bus current at the power supply restart is proportional to the duty ratio; [0084] At the start, since the real rotational direction of the rotor agrees with the driving direction by the PWM control, the duty ratio limiter 17 does not limit the duty ratio command value. In contrast, when the feedback controller 15 of the micro 13 carries out reversal control of the rotor, the duty ratio takes a negative value and the rotational speed of the rotor takes a positive value at the beginning of the reversal, and thus the driving direction of the PWM control differs from the rotational direction of the rotor. Accordingly, the duty ratio limiter 17 compares the rotational speed of the rotor calculated by the rotor speed calculator 16 with the speed threshold ωb′, and limits the duty ratio command value=−1 at the reversal, which is supplied from the feedback controller 15, to 0 until the time at which the rotational speed is reduced to the speed threshold ωb′ or less, thereby limiting the current flowing through the bus within the bus current tolerance); and 
5determining whether the duty cycle exceeds the selected threshold ([0094], When the duty ratio command value input from the feedback controller 15 exceeds the duty ratio upper-lower limits corresponding to the rotational speed of the rotor input from the rotor speed calculator 16, the duty ratio limiter 17 limits the duty ratio command value to the duty ratio upper-lower limits and supplies it to the gate driver 14).
Allowable Subject Matter
Claims 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  a delay module configured to receive the second frequency signal, to delay the second frequency signal to create a third frequency signal having the second frequency with a time delay relative to the first frequency, and to output the third frequency signal; and a switch module configured to receive the first frequency signal and the third frequency signal, wherein the switch module is configured to switch from a first output state to a second output state when a duty cycle of the first frequency signal passes a duty cycle threshold; a modulator configured to receive a sense signal from the first high voltage DC link line and to convert the sense signal to the first frequency signal, the modulator operatively connected to the clock module and the switch module to output the first frequency signal thereto.
Claims 2-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant argues there is no mention of a pulse width modulated (PWM) signal at all in the cited portion of Ueno, and there appears to be none mentioned in the remainder of Ueno. Therefore, it is respectfully submitted that no portion of Ueno has been cited that actually discloses generation of a PWM signal with a duty cycle proportional to current through a DC link.
However, Ueno teaches when restarting driving the motor 1 with a small duty ratio command value after the end of the short-circuit braking, the average value of the bus current at the power supply restart is proportional to the duty ratio. More specifically, at a reversal in which the rotational direction of the rotor differs from the driving direction of the PWM control, and during the time period from the beginning of the reversal to the time at which the rotational speed reduces to not greater than the preset speed threshold, the duty ratio limiter 17 limits the duty ratio command value to 0 to bring about the short-circuit braking state. Its shown in the specification of Ueno that the bus current is proportional to the duty ratio and PWM also as shown in fig. 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846